             Case 5:20-cr-00014-F Document 81 Filed 02/12/21 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT FOR THE
                           WESTERN DISTRICT OF OKLAHOMA


ROOM 1210, U.S. COURTHOUSE
OKLAHOMA CITY, OKLAHOMA 73102

Date: February 12, 2021


UNITED STATES OF AMERICA,                    )
                                             )
                            Plaintiff,       )
                                             )
-vs-                                         )      Case No. CR-20-014-1-F
                                             )
TARENCE D. McLANE,                           )
                                             )
                            Defendant.       )


ENTER ORDER:

The sentencing in this case, previously set for 9:30 a.m. on February 19, 2021, is
STRICKEN, to be reset at a later date.

By direction of Judge Stephen P. Friot, we have entered the above enter order.


                                             Carmelita Reeder Shinn, Clerk


                                             By:           s/ Lori Gray
                                                           Deputy Clerk

cc:    all parties
       USM
       USPO (Hicks)
20-0014p020 (McLane).docx
